 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   YIU MING POON, et al.,                            Case No. 1:18-cv-01608-DAD-SAB

12                  Plaintiffs,                        ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE AND REQUIRING
13          v.                                         JEFFREY DAVID BOHN TO PAY
                                                       SANCTION
14   KNIGHT REFRIGERTED, LLC., et al.,
                                                       (ECF Nos. 9, 10, 12)
15                  Defendants.
                                                       DEADLINE: FEBRUARY 22, 2019
16

17         After Plaintiffs failed to respond to order to show causes in writing and failed to appear

18 for an order to show cause hearing on February 6, 2019, an order issued requiring Jeffrey Bohn

19 to pay $100.00 per day as a sanction for each day until he responded to the order to show cause.
20 (ECF No. 10.) On February 7, 2019, a response to the order to show cause was filed. (ECF No.

21 12.)

22         Having reviewed the response, the Court shall discharge the order to show cause and

23 issue sanctions of $200.00 for the failure to respond and appear at the February 6, 2019 hearing.

24 While the Court is sympathetic to Mr. Bohn’s family situation, whether a case is proceeding in

25 state or federal court, orders are required to be complied with. Mr. Bohn states that he has 18

26 employees that update his calendar and the removal of this matter to federal court was not
27 noticed by any of them. The Court notes that Mr. Bohn would have received notice of filings in

28 this action on November 20, 2018, November 21, 2018, January 22, 2019, January 23, 2019,


                                                   1
 1 January 31, 2019, and February 6, 2019. It would appear that additional training of staff is

 2 required if none of these notices caused the office staff to note that this case was proceeding in

 3 federal court and that there was an issue that needed to be addressed.

 4          Accordingly, IT IS HEREBY ORDERED that Jeffrey David Bohn shall pay the Clerk of

 5 the Court two hundred dollars ($200.00) on or before February 22, 2019. IT IS FURTHER

 6 ORDERED that if such payment is not made sanctions of $100.00 per day shall issue from

 7 February 22, 2019 until full payment is received.

 8
     IT IS SO ORDERED.
 9

10 Dated:     February 8, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
